DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 11-13, 21, 22, 24-30, 33-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 11: Ineligible.
The claim recites a series of acts for facilitating funding of financial assets. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes several steps for funding financial assets on behalf of a beneficiary and providing same in an (social) electronic network platform. In order words, the claim describes the underlying scheme by which third parties participate in funding investment of financial assets that is set up by a custodian for the benefit of a beneficiary. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as the establishment of various communication links with computing devices. That is, other than reciting these generic computer components, nothing in the claim precludes the limitations from practically Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitations of various generic computing devices performing generic computer functions in a networking environment. These computer devices are recited at a high level of generality. Also, using three-way communications on the Internet with customized user web interfaces for each user based on user’s role with tools and features specific to each user is an insignificant extra-solution activity. These features, even in combination, as recited in the claimed invention do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and are simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim do not impose any meaningful limits on practicing the abstract idea, and are simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. The same analysis applies here in Step 2B, i.e., using three-way communications on the Internet with customized user web interfaces for each user based on user’s role with tools and features specific to each user cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Step 2A, it is re-evaluates in Step 2B to determine if it is more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that this steps is anything other than a routine multi-way communications network using devices that provides restricted access to resources based on user’s role, and Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (Berkheimer option 2). Also, Ridgeway et al. (USPAP 2004/0019494, with 1/31/2003 filing date) at paragraphs 0043, 0050 & figs. 2 and 4, describes the concept of using multi-way communications on the Internet with customized user web interfaces for each user based on user’s role with tools and features specific to each user is well-understood as at the time of the invention (Berkheimer option 3). Also, in Prism Techs. V. T-Mobile (non-precedential), providing restricted access to resources was deemed abstract. Each of the communication links in the instant claims provides restricted or customized GUI based on the user’s role. The user’s role can be determined based on user’s log in or authentication information. Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer options 2 & 3. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 1 and 49 are system and computer readable medium claim equivalents of claim 11, and are similarly rejection using the same rationale as claim 11, supra.

Claims 2, 12 recite the content of the display including web link or proxy server link. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. They do not resolve the issues raised in the independent claim 11. The claims are similarly rejected under the same rationale as claim 11, supra.

Claims 3 and 13 recite receiving confirmations and sending notices to user. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. They do not resolve the issues raised in the independent claim 11. The claims are similarly rejected under the same rationale as claim 11, supra.

Claim 4 recites the activity of the first user purchasing an investment and designating a beneficiary. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. They do not resolve the issues raised in the independent claim 11. The claims are similarly rejected under the same rationale as claim 11, supra.

Claim 6 recites the content of the second user interface. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. They do not resolve the issues raised in the independent claim 11. The claims are similarly rejected under the same rationale as claim 11, supra.

Claims 21-22 further recite the type of events and forms of event announcement. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. They do not resolve the issues raised in the independent claim 11. The claims are similarly rejected under the same rationale as claim 11, supra.

Claims 24, 25, 41 recite the receiving instructions from a user to communicate an event to another user(s). These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. They do not resolve the issues raised in the independent claim 11. The claims are similarly rejected under the same rationale as claim 11, supra.

Claims 26-28, 42 recite automatically communicating, targeting, or customizing event announcement to users based on stored event information. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. They do not resolve the issues raised in the independent claim 11. The claims are similarly rejected under the same rationale as claim 11, supra.

Claims 29-30 recite that the event announcement is financial partners, or related to a selected partner. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. They do not resolve the issues raised in the independent claim 11. The claims are similarly rejected under the same rationale as claim 11, supra.

supra.

Claim 36 and 46 specifies that second beneficiary is a minor, and with the user interface having appropriate theme for the age group. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. They do not resolve the issues raised in the independent claim 11. The claims are similarly rejected under the same rationale as claim 11, supra.



Claims 37, 38, 40 and 47 recite that the type of financial account, and that the type of financial asset purchased or funded. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. They do not resolve the issues raised in the independent claim 11. The claims are similarly rejected under the same rationale as claim 11, supra.

Claims 39 and 48 recites communicating information regarding the growth and/or management of the assets funded by the third party. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. They do not resolve the issues raised in the supra.

Claim 52 recite the electronically linking devices and receiving information about user messages encouraging other users to either open accounts or make a donation for investing. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. They do not resolve the issues raised in the independent claim 11. The claims are similarly rejected under the same rationale as claim 11, supra.  



Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive.
Applicant argues that the Office oversimplifies the claimed invention by overlooking the technical hurdles/problems addressed by the claimed invention. Applicant asserts that the claims are not directed to an abstract idea because the claims do not belong to any of the enumerated groupings of an abstract idea (mathematical concepts, certain methods of organizing human activity, and mental processes). 
Examiner respectfully disagrees. Examiner has broken down the claim limitations to separate the abstract concept from the additional elements in the claims. Examiner determines that the claimed invention is an abstract idea without significantly more as analyzed in the rejection above.

Examiner respectfully disagrees. Under the Prong Two of Step 2A, the additional elements of the claimed invention were identified with other insignificant extra solution activity. This additional elements do not integrate the identified abstract concept into a practical application.   Under Step 2B, the citation of the Prism Techs (non-precedential) decision is relevant because the facts of the case are similar to the instant application in supporting the conventionality and abstractness of providing restricted access to resources. Also, Ridgeway reference was cited to show that the concept is notoriously routine, conventional and well known activity (that is the concept of using a network as a collaborative tool such that each user is restricted to specific function).

Applicant’s arguments and citation of the Diehr claims and decision are not persuasive. 
The Diehr case is statutory not because of the signal sent by the processor. It is statutory because of the mechanical action of automatically opening the press as a result of the signal. Merely sending or receiving signal/information to and from devices does not make a claim patent eligible. The instant claim does not involve any mechanical actuation similar to the Diehr case.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691